Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 3/29/2022, and is a Final Office Action. Claims 1-4, 6, 8-11, 13, 15-18, 20-23 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-11, 13, 15-18, 20-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: retrieving historical information about a user/executing a predictive analysis based on the historical information, wherein the analysis indicates a likelihood that the user will interact with digital data/embedding digital data identified based on the likelihood in a messaging prompt to be transmitted to the user, wherein the data is embedded with a tag identifying an object and a link to a website comprising information about the object and a second link to a website including the object/transmitting the messaging prompt to the user/capturing user interaction data for the digital data in the prompt and the object tagged in the data, wherein capturing user interaction data for the object comprises identifying the object using the embedded tag and tracking user interactions with the website including the object/generating analytic data for the digital data and the object based on the captured user interaction data. The Applicant’s Spec., as well as some of the Applicant’s Figures further describe the context of the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing- realm: ‘Marketers have limited ways to compare variations of the same dynamic content’, ‘digital data may be advertisements and users may be potential customers’, ‘the advertisements may be embedded with a link to a website and tags for products’, ‘may execute a predictive analysis …to identify a particular advertisement to be included in the message to the user’, ‘each advertisement may include the same or different tagged products’, ‘digital data (e.g., advertisement) of the same type can be transmitted to the segment of users’.
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional element of one or more computing devices/database/a user interface, and data outputting (‘rendering, by the one or more computing devices, the analytic data for the object and the digital data on a user interface’). The computing devices/user interface represent generic computing elements. Data outputting represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the computing devices/user interface represent generic computing elements. They are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. Data outputting represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 8, 15 are directed to a system and computer-readable medium that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1.  The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.
 Remaining dependent claims 2-7, 9-14, 16-23 further include the additional limitations of data gathering (receiving a selection of one or more of the other objects) and data outputting (rendering the other objects on the user interface, rendering interaction data for the one or more other objects on the user interface, in response to the selection of the one or more other objects). Data gathering represents insignificant extra-solution activity; data outputting represents insignificant extra-solution activity. The additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. The claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-4, 6, 8-11, 13, 15-18, 20-23.




Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				claims are directed to clear improvements to computer-related technology allowing for accurately identifying items that are of interest to users with specific preferences by capturing two levels of user interaction data and analyzing the data to determine user interest in the items across multiple metrics
	Examiner respectfully disagrees that the claimed invention improves computer-related technology. Identifying items of interest to users, and analyzing data to determine user interest in items represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field.   The Applicant’s Spec., as well as some of the Applicant’s Figures further describe the context of the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing- realm, and describes the claimed invention as seeking to at best, when implemented, provide a business practice improvement: ‘Marketers have limited ways to compare variations of the same dynamic content’, ‘digital data may be advertisements and users may be potential customers’, ‘the advertisements may be embedded with a link to a website and tags for products’, ‘may execute a predictive analysis …to identify a particular advertisement to be included in the message to the user’, ‘each advertisement may include the same or different tagged products’, ‘digital data (e.g., advertisement) of the same type can be transmitted to the segment of users’. There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				this approach allows for matching objects with user interests based on the behavior of users with the particular preferences even when the objects do not seem related to the particular preferences
	Matching objects with user interests based on user behavior data, even when the objects do not seem related to particular preferences, 	represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field.   The Applicant’s Spec., as well as some of the Applicant’s Figures further describe the context of the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing- realm, and describes the claimed invention as seeking to at best, when implemented, provide a business practice improvement: ‘Marketers have limited ways to compare variations of the same dynamic content’, ‘digital data may be advertisements and users may be potential customers’, ‘the advertisements may be embedded with a link to a website and tags for products’, ‘may execute a predictive analysis …to identify a particular advertisement to be included in the message to the user’, ‘each advertisement may include the same or different tagged products’, ‘digital data (e.g., advertisement) of the same type can be transmitted to the segment of users’. There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				Analytic data generated using the captured interaction data allows for comparison – Applicant points to the Spec, para 16, 70
	Examiner notes that the feature of performing A/B testing of para 16 of the Spec.  is not included in the latest set of claims. Para 16 further describes that “the embodiments solve the technical problem of being able to receive and present analytics about digital data and objects in (near) real-time”. Examiner notes that the concept of real-time processing is not present in the latest set of claims. Examiner further notes that receiving and presenting analytics about digital data and objects represents a business practice/goal, not another technology/technical field, while performing the processing in real-time does no more than apply or link the use of the judicial exception to a particular technological environment; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field.   Para 70 of the Spec. describes comparing analytics data for different ads and comparing the effectiveness of each of the ads for different products over a period of time, and using A/B testing to perform this process. Examiner notes that the feature of performing A/B testing of para 16 of the Spec.  is not included in the latest set of claims. Nonetheless, comparing advertisement analytics data for different ads and comparing the effectiveness of each of the ads, with or without the use of A/B testing, represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field.   The Applicant’s Spec., as well as some of the Applicant’s Figures further describe the context of the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing- realm, and describes the claimed invention as seeking to at best, when implemented, provide a business practice improvement: ‘Marketers have limited ways to compare variations of the same dynamic content’, ‘digital data may be advertisements and users may be potential customers’, ‘the advertisements may be embedded with a link to a website and tags for products’, ‘may execute a predictive analysis …to identify a particular advertisement to be included in the message to the user’, ‘each advertisement may include the same or different tagged products’, ‘digital data (e.g., advertisement) of the same type can be transmitted to the segment of users’. There is no technical evidence/technical support in the Applicant’s Spec., including paras 16, 70, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				claims recite additional elements that integrate any alleged abstract idea into a practical application
	Examiner respectfully disagrees that the additional elements, alone or in combination, integrate the abstract idea into a practical application. This judicial exception is not integrated into a practical application.  Claim 1 includes the additional element of one or more computing devices/database/a user interface, and data outputting (‘rendering, by the one or more computing devices, the analytic data for the object and the digital data on a user interface’). The computing devices/user interface represent generic computing elements. Data outputting represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Independent claims 8, 15 are directed to a system and computer-readable medium that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1.  The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.  Remaining dependent claims 2-7, 9-14, 16-23 further include the additional limitations of data gathering (receiving a selection of one or more of the other objects) and data outputting (rendering the other objects on the user interface, rendering interaction data for the one or more other objects on the user interface, in response to the selection of the one or more other objects). Data gathering represents insignificant extra-solution activity; data outputting represents insignificant extra-solution activity. The additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. 

				claims provide a technical solution for accurately identifying items that are of interest to users with specific preferences and history
				Applicant points to the Spec, para 72 – data relating to users, digital data, tagged objects can then be used by a predictive algorithm to auto-generate population segments such that users in a particular population segment receive the same type of digital data
	Accurately identifying items that are of interest to users with specific preferences/history represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field.   The Applicant’s Spec., as well as some of the Applicant’s Figures further describe the context of the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing- realm, and describes the claimed invention as seeking to at best, when implemented, provide a business practice improvement: ‘Marketers have limited ways to compare variations of the same dynamic content’, ‘digital data may be advertisements and users may be potential customers’, ‘the advertisements may be embedded with a link to a website and tags for products’, ‘may execute a predictive analysis …to identify a particular advertisement to be included in the message to the user’, ‘each advertisement may include the same or different tagged products’, ‘digital data (e.g., advertisement) of the same type can be transmitted to the segment of users’. There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field. 	Para 72 of the Spec. describes generating users who may receive the same type of ads using predictive algorithms. Examiner notes that this feature is not included in the latest set of claims. 
Nonetheless, generating user segments who may receive similar type of advertising represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field.   The Applicant’s Spec., as well as some of the Applicant’s Figures further describe the context of the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing- realm, and describes the claimed invention as seeking to at best, when implemented, provide a business practice improvement: ‘Marketers have limited ways to compare variations of the same dynamic content’, ‘digital data may be advertisements and users may be potential customers’, ‘the advertisements may be embedded with a link to a website and tags for products’, ‘may execute a predictive analysis …to identify a particular advertisement to be included in the message to the user’, ‘each advertisement may include the same or different tagged products’, ‘digital data (e.g., advertisement) of the same type can be transmitted to the segment of users’. There is no technical evidence/technical support in the Applicant’s Spec., including para 72, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.
		
				Prior art has been overcome and rejections should be withdrawn
	Examiner agrees. The prior art rejections have been overcome and have been withdrawn.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
6/1/2022